Order unanimously af firmed, without costs. Memorandum: The movant lacks standing to make the application on behalf of the estate of the deceased defendant (Hart v Goadby, 138 App Div 160, 164-165; Bonham v Coe, 249 App Div 428, 431; Kovner v Beer, 70 Misc 2d 739, affd on opn of Lupiano, J., 39 AD2d 880), and she may not collaterally attack the judgment. We do not adopt the reasons assigned by Special Term in denying the motion (see Barone v Cox, 51 AD2d 115, 117). (Appeal from order of Erie Supreme Court in action on demand note.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.